Case 2:19-cr-20246-DPH-APP ECF No. 63 filed 09/03/19        PageID.213    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                               Criminal No. 19-CR-20246
v.
                                               Hon. Denise Page Hood

D-2   RICKY HANDSCHUMACHER
D-3   COLTON JURISIC
D-4   REYAD GAFAR ABBAS
D-5   GARRETT ENDICOTT

                   Defendants.
                                           /

              STIPULATION TO FIND EXCLUDABLE DELAY

      Plaintiff, the United States of America, by its attorneys together with

RICKY HANDSCHUMACHER, COLTON JURISIC, REYAD GAFAR ABBAS,

and GARRETT ENDICOTT, defendants,1 through their attorneys, hereby stipulate,

and jointly move for the Court to find, that the time period between June 18, 2019

and October 18, 2019 qualifies as excludable delay under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7), because the ends of justice served by the granting of the

requested continuance outweigh the best interests of the public and the defendant

in a speedy trial. The parties’ reasons for finding of excludable delay are as



1 The remaining defendants have not yet appeared in court in this district.
Case 2:19-cr-20246-DPH-APP ECF No. 63 filed 09/03/19        PageID.214    Page 2 of 5




follows:

            The subject matter of this case is complex, involves multiple crimes
             and victims, and requires the examination of significant amounts of
             digital evidence;

            Additional time is needed for the defendants to review discovery, and
             for all parties to prepare for trial;

            Defendants RICKY HANDSCHUMACHER, COLTON JURISIC,
             REYAD GAFAR ABBAS, and GARRETT ENDICOTT,
             understanding these necessities, waived their speedy trial rights in
             court on Jun 18, 2019; and

            The Court, accepting the parties request for additional time, on June
             18, 2019, continued the matter until October 18, 2019.


                                       So stipulated and respectfully submitted,

                                       MATTHEW SCHNEIDER
                                       United States Attorney

                                       s/Timothy Wyse
                                       Assistant United States Attorney
                                       211 W. Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       (313) 226-9144
                                       Timothy.Wyse@usdoj.gov

                                       s/Keith Hammond
                                       Attorney for Ricky Handschumacher
                                       8624 Government Drive, Suite 101
                                       New Port Richey, FL 34654
                                       (727) 847-3121
                                       dkhammond@tampabay.rr.com
Case 2:19-cr-20246-DPH-APP ECF No. 63 filed 09/03/19   PageID.215    Page 3 of 5




                                   s/Steven E. Scharg
                                   Attorney for Colton Jurisic
                                   615 Griswold Street, Suite 1125
                                   Detroit, MI 48226
                                   (313) 962-4090
                                   scharg1924@gmail.com

                                   s/Sanford A. Schulman
                                   Attorney for Reyad Gafar Abbas
                                   500 Griswold Street, Suite 2340
                                   Detroit, MI 48226
                                   (313) 963-4740
                                   saschulman@comcast.net

                                   s/P. J. O’Connor
                                   Attorney for Garrett Endicott
                                   Wagstaff & Cartmell
                                   4740 Grand Avenue, Suite 300
                                   Kansas City, MO 64112
                                   (816) 701-1181
                                   pjoconnor@wcllp.com

Date: September 3, 2019
Case 2:19-cr-20246-DPH-APP ECF No. 63 filed 09/03/19       PageID.216    Page 4 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,
                                              Criminal No. 19-CR-20246
v.
                                              Hon. Denise Page Hood

D-2   RICKY HANDSCHUMACHER
D-3   COLTON JURISIC
D-4   REYAD GAFAR ABBAS
D-5   GARRETT ENDICOTT

                   Defendants.
                                          /


           ORDER SETTING PRETRIAL CONFERENCE DATE
               AND FINDING EXCLUDABLE DELAY

      Pursuant to the Stipulation between the United States of America and

DEFENDANTS RICKY HANDSCHUMACHER, COLTON JURISIC, REYAD

GAFAR ABBAS, and GARRETT ENDICOTT, the Court finds, that the time

period between June 18, 2019 and October 18, 2019 qualifies as excludable delay

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice

served by the granting of the requested continuance outweigh the best interests of
Case 2:19-cr-20246-DPH-APP ECF No. 63 filed 09/03/19        PageID.217    Page 5 of 5




      the public and the defendants in a speedy trial. The parties are to appear at a

status conference before the Court on October 18, 2019, 10:00 a.m.



      SO ORDERED.



                                             s/Denise Page Hood
                                             Honorable Denise Page Hood
                                             UNITED STATES DISTRICT JUDGE

Entered: September 3, 2019
